            Case 2:18-cv-00186-TSZ-BAT Document 33 Filed 06/01/20 Page 1 of 2



 1

 2

 3

 4

 5
                                  UNITED STATES DISTRICT COURT
 6                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 7

 8    PARAMJIT SINGH BASRA,

 9                                Petitioner,                 CASE NO. C18-186-TSZ

10            v.                                              ORDER STRIKING ORDER
                                                              LIFTING STAY (DKT. 31)
11    STEPHEN SINCLAIR,

12                                Respondent.

13           Although petitioner filed a timely response to the order to show cause on May 26, 2020,

14   the Clerk did not file the response until May 29, 2020, nearly an hour after the Court had already

15   filed an order lifting the stay. See Dkts. 31, 32. Petitioner notes that he intends to file a petition

16   for a writ of certiorari based on the COVID-19 extended deadline set forth by the United States

17   Supreme Court for petitions due on or after March 19, 2020. See Order, 589 U.S. __ (Mar. 19,

18   2020), found at https://www.supremecourt.gov/orders/courtorders/031920zr_d1o3.pdf.

19   Respondent has stated that petitioner’s deadline was originally in April 2020, so this extension of

20   time to file a certiorari petition applies to him. See Dkt. 29.

21           The Court therefore STRIKES the prematurely issued order lifting the stay and setting

22   forth a briefing schedule. Dkt. 31. This matter remains STAYED and held in abeyance. The

23   Court’s prior orders regarding status reports remain intact: respondent shall file a status report



     ORDER STRIKING ORDER LIFTING STAY
     (DKT. 31) - 1
            Case 2:18-cv-00186-TSZ-BAT Document 33 Filed 06/01/20 Page 2 of 2



 1   every six (6) months from the date of this Order; petitioner shall inform the Court within 30 days

 2   of when his petition for certiorari is resolved by the United States Supreme Court, or inform the

 3   Court within thirty (30) days of his decision to abandon petitioning for certiorari. Dkts. 23, 28.

 4          DATED this 1st day of June, 2020.

 5

 6                                                         A
                                                           BRIAN A. TSUCHIDA
 7                                                         Chief United States Magistrate Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



     ORDER STRIKING ORDER LIFTING STAY
     (DKT. 31) - 2
